Citation Nr: 1743290	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability, to include low back strain and central disc protrusion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1992 to November 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  The Board previously remanded this case in April 2017.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The instant claim is premised upon a theory that the Veteran had a pre-existing back condition that was aggravated in service.  

Service connection is to be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Specifically, claims can be based upon a theory of aggravation.  Under 38 U.S.C.A. § 1111, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, absent notation at the time of entrance examination.  However, the presumption of soundness is rebutted in instances where clear and unmistakable evidence shows that the disease or injury in question existed prior to service, and was not aggravated by service.  38 C.F.R. § 3.304(b).  The requirement of "clear and unmistakable" evidence has been determined to apply to both of these prongs for rebutting the presumption of soundness.  See VAOPGCPREC 3-2003 (July 16, 2003).   

The Veteran's October 1992 entrance examination noted a normal spine and the examining physician did not note any back conditions that pre-existed service.  Therefore, the Veteran is presumed sound on entry.  

The Board has reviewed the May 2017 VA medical opinion regarding the subject of causation of disability claimed, and finds that while helpful, it lacks sufficient findings to resolve this appeal.  For one, the statement and conclusion that the Veteran had pre-existing back injury is based entirely on earlier findings, and lacks statement in terms of "clear and unmistakable evidence."  Turning to the next question, there is no original discussion of in-service aggravation outside of what military records already addressed.  As a result, an addendum opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a qualified clinician so a supplemental opinion may be provided regarding the Veteran's back disability.  A new examination is only required if deemed necessary by the clinician.  
The claims file must be provided to and reviewed by the examiner in conjunction with the examination, along with a copy of this remand.  

The VA examiner must at first, indicate the precise and comprehensive diagnosis of the Veteran's current low back disability.  Then provide an opinion addressing the following:

i. Did the Veteran's low back disability clearly and unmistakably pre-exist service entrance?

In so finding, the examiner must indicate whether the Veteran sustained tangible disability.  

ii. If there was a pre-existing disability, is there also clear and unmistakable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii. If there was not a pre-existing disability, was the Veteran's low back condition at least as likely as not (50 percent or greater probability) directly incurred in military service?

iv. In providing the requested finding, the VA examiner is requested to expressly review prior examination history, including the April 2016 medical opinion.  
	
v. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

2. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with another Supplemental Statement of the Case (SSOC).  Then afford the Veteran  the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

